DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that wherein the upper side comprises a plurality of openings that include a surrounding lip or plateau that protrudes from the upper side and a continuous outer welding ridge extending downward from the lower side along the outermost edge.  For example, the closest reference found, Micklash, teaches a device with a hinged lid but does not teach wherein the upper side comprises a plurality of openings that include a surrounding lip or plateau that protrudes from the upper side and a continuous outer welding ridge extending downward from the lower side along the outermost edge.
None of the prior art of record is seen to disclose or suggest the limitation of claim 25 that wherein the upper side comprises a plurality of openings that include a surrounding lip or plateau that extends upwardly from a lower surface of the upper side, wherein each opening aligns with a corresponding opening of the top lid, and a continuous outer welding ridge extending downward from the lower side along the outermost edge; and an inner welding pattern extending from the lower side main surface, the inner welding pattern being non-coextensive with any walls that extend from the lower side main surface.  For example, the closest reference found, Micklash, teaches a device with a hinged lid but does not teach wherein the upper side comprises .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733